Title: From Benjamin Franklin to Vergennes, 15 August 1780
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,Passy Augt 15. 1780.
I received the Letter your Excellency did me the honour of writing to me the 13th. Instant, enclosing a Copy of the King’s Letter to M. the Admiral of France, concerning the future Judgment of Prizes brought in by Privateers fitted out in France, under Commissions of Congress. I accordingly transmit to the Conseil des Prizes, for their Judgment, some late Procés verbaux taken at Morlaix and sent to me by the Admiralty there. I have written to the Owners of the Black Prince & Princess, recalling their Commissions. The Answer I have received is, that the Black Prince is wrecked upon the Coast, and her Commission therefore void: That the Princess is out upon a Cruise, and that as soon as her Cruise is finished her Commission shall be returned to me; unless Permission can be obtained from Government to continue acting under it, which the Owners say they have applied for. I have had no other Interest in those Armaments than the Advantage of some Prisoners to exchange for my Countrymen.
With great Respect, I am Sir Your Excellency’s most obedient & most humble Servant
B Franklin
His Exy. Count De Vergennes.
 
Endorsed: M. de R.
Notations in different hands: Août 15. Envoyé copie à M. de Sartine le 18. 7 bre. 1780. / rep le 21 aoust
